Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 2/22/2021 with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davies (US 20150373341).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20170347084) in view of Davies (US 20150373341).
Regarding claim 1, Boyce teaches, an image decoding method (abstract) comprising: 

and decoding at least one enhancement layer video data based on the signaling data and the base layer video data (Paragraph 24, 31, 35),
wherein the video data comprises the base layer video data for a base layer and the at least one enhancement layer video data for at least one enhancement layer predicted from the base layer (Paragraph 35), 
wherein the signaling data comprises region of interest information indicating a region of interest (Paragraph 21, 40) corresponding to a gaze direction of a user in an entire region of a virtual space (Paragraph 58; eye tracker and Paragraph 58, 86).
Boyce does not teach video conferencing service as claimed nor wherein the at least one enhancement layer video data is divided into at least one tile, and wherein the region of interest information includes tile information identifying the at least one tile included in the region of interest.

Therefore, it would have been obvious to one with ordinary skill before the filing date of the claimed invention to modify Boyce with Davis in order to enhance the conference experience.
Regarding claim 2, Boyce in view of Davies teaches, wherein the base layer video data comprises video data for the entire region, and the at least one enhancement layer video data comprises video data for the region of interest in the entire region (Boyce: Paragraph 33-35).
Regarding claim 3, Boyce in view of Davies teaches, wherein the at least one tile is multiple tiles (Davis: Fig. 2A).
Regarding claim 6, Boyce in view of Davis teaches, wherein the signaling data is transmitted through at least one of a supplement 
Regarding claim 7, see claim 1 rejection.
Regarding claim 8, see claim 1 rejection.
Regarding claim 10, see claim 3 rejection.
Regarding claim 11, see claim 3 rejection.
	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20170347084) in view of Davies (US 20150373341) in view of Gao (US 20170094184).
Regarding claim 4, Boyce in view of Davies teaches, wherein the region of interest information is generated based on image configuration information, and the image configuration information comprises gaze information indicating the gaze direction of the user in the virtual space (Boyce: Paragraph 58; eye tracker and Paragraph 58, 86).

	Gao in the same art of endeavor teaches the above (Paragraph 29, 41, 49).
	Therefore, it would have been obvious to one with ordinary skill before the filing date of the claimed invention to modify Boyce in view of Davies with Gao in order to provide an enlarged and more focused field of view.
Regarding claim 5, Boyce in view of Davies in view of Gao teaches, wherein the image configuration information is signaled when the gaze direction of the user does not face a speaker (the combination of references teach “ROI” without specifying that ROI facing a speaker).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652